UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A Amendment No. 1 x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 SEPTEMBER 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number000-52837 GOLDEN STAR RESOURCE CORP. (An Exploration Stage Company) (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 3390 Toopal Drive Oceanside, California 92058 (Address of principal executive offices, including zip code.) (210) 862-3071 (telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESoNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES o NO x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 7,070,000 as ofSeptember 30, 2011 1 EXPLANATORY NOTE This Amendment No. 1 to the Quarterly Report on Form 10-Q/A (the “Amendment”) amends the Quarterly Report on Form 10-Q ofGolden Star Resource Corp.(the “Company”) for the quarter ended September 30, 2011 (the “Original Filing”), that was originally filed with the U.S. Securities and Exchange Commission on November 10, 2011. The Amendment is being filed to submit Exhibit 101. The Amendment revises the exhibit index included in Part II, Item6 of the Original Filing and includes Exhibit 101 (XBRL interactive data) as an exhibit to the Amendment. Except as described above, the Amendment does not modify or update the disclosures presented in, or exhibits to, the Original Filing in any way. The Amendment continues to speak as of the date of the Original Filing. Furthermore, the Amendment does not reflect events occurring after the filing of the Original Filing. Accordingly, the Amendment should be read in conjunction with the Original Filing, as well as the Company’s other filings made with the SEC pursuant to Section13(a) or 15(d) of the Exchange Act subsequent to the filing of the Original Filing. PART I – FINANCIAL INFORMATION FINANCIAL STATEMENTS Item 1 Financial Statements: 3 Balance Sheets as ofSeptember 30, 2011 and June 30, 2011 3 Statements of Operations and Comprehensive Income (Loss) for the threemonths endedSeptember 30, 2011, 2010and from April 21, 2006 toSeptember 30, 2011 4 Statements of Cash Flows for the three months endedSeptember 30, 2011, 2010 and from April 21, 2006 toSeptember 30, 2011 5 Statements of Stockholders' (Deficiency) Equity from April 21, 2006 toSeptember 30, 2011 6 Notes to Financial Statements 7- 14 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 - 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 14 Item 4 Controls and Procedures 15 PART II – OTHER INFORMATION Item 1A Risk Factors 15 Item 6 Exhibits 15 Signatures 15 2 GOLDEN STAR RESOURCE CORP. (An Exploration Stage Company) BALANCE SHEETS (Stated in U.S. Dollars) September 30, June 30, ASSETS Current Cash $
